United States of America v. .56 Acres et
al.
                                                                               Page 4
Declaration of Taking
                                            SCHEDULE B

                                           PUBLIC PURPOSE

       The public use for which the property is taken is for the improvement of the
Tecate Land Port of Entry and other related purposes of the Government, and for such
other use as may be authorized by law, regulation or Executive Order.
